 



Exhibit 10.15
Compensation of Named Executive Officers for 2007
     The executive officers named in the summary compensation table in the proxy
statement for Ixia’s 2007 Annual Meeting of Shareholders (the “Named Executive
Officers”) have their base salaries determined annually by the Compensation
Committee of the Board of Directors (the Compensation Committee”). Such
determinations are effective as of January 1st (i.e., the first day of the
fiscal year). The Named Executive Officers are all “at will” employees and do
not have written or oral employment agreements with the Company. The Company,
upon the approval of the Committee, retains the right to unilaterally decrease
or increase such officers’ base salaries at any time during the fiscal year. The
annual base salaries for the Named Executive Officers (effective since
January 1, 2007) are as follows:

          Named Executive Officer   Annual Base Salary
Errol Ginsberg
  $ 375,000  
Chief Executive Officer
       
 
       
Thomas B. Miller
    250,000  
Chief Financial Officer
       
 
       
Victor Alston
    250,000  
Senior Vice President, Product Development
       
 
       
David Anderson
    250,000  
Former Senior Vice President, Worldwide Sales and
       
Business Development Operations
       
(Resigned as officer effective November 12, 2007)
       
 
       
Robert W. Bass
    250,000  
Former Executive Vice President, Operations
       
(Resigned as officer effective November 9, 2007)
       

     The Named Executive Officers are also eligible (or were also eligible to
the extent they are former employees) to participate in the Company’s incentive
compensation plans, including:
     (i) The Company’s bonus plans; provided, however, that David Anderson, our
former Senior Vice President, Worldwide Sales and Business Development
Operations, was eligible to receive sales commissions in lieu of participation
in the Company’s bonus plans;
     (ii) The Company’s Amended and Restated 1997 Equity Incentive Plan (filed
as Exhibit 4.1 to the Company’s Registration Statement Form S-8 (Reg.
No. 333-117969) filed with the Commission on August 5, 2004); and
     (iii) The Company’s Employee Stock Purchase Plan (filed as Exhibit 10.3 to
Amendment No. 1 to the Company’s Registration Statement on Form S-1 (Reg.
No. 333-42678) filed with the Commission on September 5, 2000), as amended by
(1) Amendment No. 1 thereto (filed as Exhibit 4.2 to the Company’s Registration
Statement Form S-8 (Reg. No. 333-107818) filed with the Commission on August 8,
2003), and (2) the Supplemental Provisions thereto (filed as Exhibit 10.1 to the
Company’s Current Report on Form 8-K (File. No. 000-31523) filed with the
Commission on April 20, 2006).

